AO 245B (CASDRev. 02II8) Judgment in a Criminal Case
                                                                                                                 FILED
                                                                                                                      NOV 1 3 2018
                                     UNITED STATES DISTRICT Co URT                                                          .                 !

                                                                                                             ClERK. u.s. DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA                                 SOUTHERN DISTRICT OF CAlIFORNIA
                                                                                                         BY                          DEPUTY
             UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                V.                                         (For Offenses Committed On or After November 1, 1987)
    DAFNE MICHELLE CARRILLO-QUINTERO (1)
                                                                              Case Number:         3:18-CR-02729-GPC

                                                                           Mary A FrankJin
                                                                           Defendant's Attorney
REGISTRATION NO.                69458-298

o
THE DEFENDANT:
IZl pleaded guilty to count(s)            1 of the Infonnation.
o	  was found guilty on count(s)
    after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    ntle and Section I Nature of Offense                                                                 Count
    21:952, 960 - Importation Of Methamphetamine (Felony)                                                1




    The defendant is sentenced as provided in pages 2 through                        2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
o 	 The defendant has been found not guilty on count(s)
o 	 Count(s)                                                                     dismissed on the motion of the United States.

IZl 	 Assessment:   $100.00


     JVTA Assessment*: $
o
     *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZl 	 Fine waived             Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                           November 9,2018
                                                                           Date of Imposition of Sentence



                                                                           HON. GONZALO P. CURIEL
                                                                           UNITED STATES DISTRICT JUDGE




                                                                                                                        3: 18-CR-02729-GPC 

AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

DEFENDANT:                DAFNE MICHELLE CARRILLO-QUINTERO (1)                                     Judgment - Page 2 of2
CASE NUMBER:              3: 18-CR-02729-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 18 months as to count 1.




       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
       The Court recommends placement in the Western Region (Southern California).




 o     The defendant is remanded to the custody of the United States Marshal.

 o     The defendant shall surrender to the United States Marshal for this district:
       o     at                            A.M.               on
       o
                -----------------
             as notified by the United States Marshal.
                                                                   ------------------------------------
       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 o     Prisons: 

       o     on or before 

             as notified by the United States Marshal. 

       o     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

       Defendant delivered on
                                __________________________ ro ______________________________

at
     ----------------------- ,              with a certified copy of this judgment.


                                                                 mTITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                 3: 18-CR-02729-GPC
